ITEMID: 001-110200
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF KOCHALIDZE v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Access to court);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 6. The applicant was born in 1972 and lives in Rostov-on-Don.
7. The applicant served in the military. By a judgment of 18 October 2002 the Military Court of the Vladikavkaz Garrison declared unlawful the refusal of the commander of military unit 66156 to pay the applicant additional monthly combat allowance, obliged the head of the finance department of the North Caucasus Military Circuit to allocate funds for such payment and recovered in the applicant’s favour the allowance arrears in the amount of 58,900 Russian roubles (RUB). By another judgment of 17 December 2002 the same court delivered a similar judgment and recovered additionally RUB 121,600 in favour of the applicant.
8. On 18 August 2005 the regional office of the Federal Treasury returned the writs of execution to the applicant on the ground that the military unit did not have an account there. The writs of execution were also returned by the main office of the Federal Treasury on 28 September 2005. In their letter of the same date the Federal Treasury suggested that the applicant submit the writs of execution to the bailiff service. It is not clear from the parties’ submissions whether the applicant has done so.
9. The judgments remain unenforced to date.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
